                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )      Case No. 19-04021-01-CR-C-SRB
                                                   )
ROBERT EZELL GOLDMAN,                              )
                                                   )
       Defendant.                                  )

                                           ORDER

       Before this Court is Magistrate Judge Willie J. Epps, Jr.’s Report and Recommendation

(Doc. #26) recommending that the Court deny Defendant Robert Ezell Goldman’s Motion to

Suppress Evidence (Doc. #17). Defendant filed his Objections to Report and Recommendation

on March 17, 2020. (Doc. #39). After an independent review of the record, the applicable law,

and the parties’ arguments, the Court ADOPTS the Report and Recommendation (Doc. #26).

Accordingly, it is hereby ORDERED that the Report and Recommendation (Doc. #26) be

attached to and made a part of this Order. Defendant’s Objections to Report and

Recommendation (Doc. #39) are OVERRULED, and Defendant’s Motion to Suppress Evidence

(Doc. #17) is DENIED.

       IT IS SO ORDERED.

                                                   /s/ Stephen R. Bough
                                                   STEPHEN R. BOUGH
                                                   UNITED STATES DISTRICT JUDGE

Dated: March 18, 2020
